   Case: 4:20-cv-01185-JCH Doc. #: 5 Filed: 10/02/20 Page: 1 of 2 PageID #: 85




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 RENEE WRIGHT,                                   )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )             No. 4:20-CV-1185-JCH
                                                 )
 SONNY PERDUE,                                   )
 United States Secretary of Agriculture,         )
                                                 )
                Defendant.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the application of self-represented plaintiff Renee Wright

to proceed in the district court without prepaying fees and costs. Having reviewed the motion and

the financial information provided in support, the Court finds that plaintiff is unable to pay the

statutory filing fee. As a result, the motion will be granted. See 28 U.S.C. § 1915.

       Plaintiff’s employment discrimination complaint survives initial review under 28 U.S.C. §

1915(e), and the Court will order service upon defendant. Because plaintiff is proceeding in forma

pauperis, the Court will order the Clerk of Court to issue process or cause process to issue on the

complaint as to defendant in accordance with Federal Rule of Civil Procedure 4(i).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s application to proceed in district court without

prepaying fees or costs [ECF No. 2] is GRANTED.
   Case: 4:20-cv-01185-JCH Doc. #: 5 Filed: 10/02/20 Page: 2 of 2 PageID #: 86




       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the complaint as to defendant pursuant to Federal Rule of Civil Procedure 4(i).

       Dated this 2nd day of October, 2020.



                                                 /s/ Jean C. Hamilton
                                                 JEAN C. HAMILTON
                                                 UNITED STATES DISTRICT JUDGE




                                               -2-
